Title: From George Washington to James Mease, 9 May 1777
From: Washington, George
To: Mease, James

 

Sir
Morris Town May 9th 1777.

The following Extract from Mr Young’s Letter, one of your Clerks in Philadelphia, to Mr Kemper, I transmit for your consideration.
P.S. Since the foregoing, Mr Mease has yours by the post, and he directs me, positively to forbid the fine Goods being given out at Morris Town, but to those of the Generals Family alone, say 20 or 30 Shirts and 3 or 4 dozen Hose. He tells me, they cannot be viewed as Clothing for the Army; that he particularly directed them to serve his own Freinds and he chuses himself to issue them; I am afraid you speak too freely of their coming.
This proceeding surprised me much and requires but few comments. Those Goods are certainly public property, purchased by public Agents and were transported at public expence and risk. The Army are in great need of them and will want all Articles of the kind you can procure; so that they can not be applied, upon any principle, to the purposes of private emolument or private friendship. Supposing those intended to be favoured with them, should be of the Army, yet, if a preference is due to any, it is certainly to the Officers and men who have been longest in service and to those earliest in the Field; but the Postscript does not hold forth an interpretation so favourable. I trust another instance of the sort will never happen, nor can I bring myself to believe, upon this occasion, that Mr Young has not taken up a wrong Idea of your directions. I am Sir, Yours &ca

G. Washington


P.S. I am convinced, that we shall experience many inconveniences, from our Soldiery being dressed in red; I therefore wish, to have all the Clothes now on hand of that colour dyed. I dont care what their colour is.

